Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by JING et al. (Pub No. CN102778580A; hereinafter Jing; translation attached).
Regarding Claim 1, Jing teaches an electric machine rotation angle measurement device (See Fig. 1-Fig. 3, See page 6-page 10]), comprising: a signal conditioning circuit (RW, RV and RU in Fig. 1; See page 6), configured to receive three-phase output voltages UA (U1 in Fig. 1), UB (V1 in Fig. 1) and UC (W1 in Fig. 1) of an electric machine (of electric motor in Fig. 1), and generate a first square wave signal corresponding to UA-UB (V-U in Fig. 3), a second square wave signal corresponding to UB-UC (W-V in Fig,. 3), and a third square wave signal corresponding to UC-UA (U-W in Fig. 3) respectively; 
and a processor (Fig. 7 is done by processor, See page 5-9), configured to generate a six-fold frequency pulse (fk is 6-fold frequency; See page 9), whenever a jump of any one of the first square wave signal, the second square wave signal, and the third square wave signal is detected during a rotation period of the electric machine (UAB and UT is generated in Fig. 7 by any jump of frequency UA, UB and UC; See Page 5-9), 
generate compensating pulses (compensating pulse is overflow pulse; See page 8, para [5-6]) between a current six-fold frequency pulse and a next six-fold frequency pulse (Time interval count) based on a time interval between the current six-fold frequency pulse and a previous six-fold frequency pulse (See Time interval count based on current captured value 
Regarding Claim 2, Jing teaches the electric machine rotation angle measurement device according to claim 1, further comprising: 
a calculation module (See calculation module is calculating Time interval count, Motor operating frequency and Motor running speed; See Page 6-Page 9), configured to, whenever the number of the compensating pulses is updated (when current captured value and last captured value is updated), calculate the rotation angle of the electric machine (calculate motor running speed and running speed is rotation angle; See Page 6-Page 9), based on the updated accumulated number of the compensating pulses, the preset compensating subdivision coefficient k and a number of pole pairs of the electric machine (See calculate Motor Running speed  based on Motor operating frequency; See Page 10-Page 12).
Regarding Claim 10, Jing teaches an electric machine rotation angle measurement method (See Fig. 1-Fig. 3, See page 6-page 10]), comprising: 
 fold frequency pulse (fk is –fold frequency, See page 8-9) whenever a jump of any one of a first square wave signal, second square wave signal, and a third square wave signal is detected |during a rotation period of an electric machine (UAB and UT is generated in Fig. 7 by any jump of frequency UA, UB and UC; See Page 6-9), generating compensating pulses between a current six-fold frequency pulse and a next six-fold frequency pulse (Time interval count) based on a time interval between the current six-fold |frequency pulse (See Time interval count based on current captured value and last captured value; See Page 6-Page 9) and a previous six-fold frequency pulse and a preset compensating subdivision coefficient k (overflow count value * FFFFH), 
and ,accumulating a number of the compensating pulses (calculate Motor running frequency; See Page 6-Page 9), the number of the compensating pulses (compensating pulse is overflow pulse; See page 8, para [5-6]) being related to a rotation angle of the electric machine (calculate Motor running speed based on motor running frequency; See Page 6-Page 9), wherein, the first square wave signal corresponds to a difference UA-UB between UA and UB (V-U in Fig. 3) among three-phase output voltages UA, UB and UC of the electric machine (V-U in Fig. 3), 
the second square wave signal corresponds to a difference UB-UC between UB and LIC among the three-phase output voltages UA, UB and UC of the electric machine (W-V in Fig,. 3), and the third square wave signal corresponds to a difference UC-UA between UC and UA among the three-phase output voltages UA, UB and UC of the electric machine (U-W in Fig. 3).
Regarding Claim 11, Jing teaches the electric machine rotation angle measurement method according to claim 10, further comprising: whenever the number of the compensating pulses is updated (when current captured value and last captured value is updated), calculating the rotation angle of the electric machine (calculate motor running speed and running speed is rotation angle; See Page 6-Page 9), based on the updated accumulated number of the compensating pulses, the preset compensating subdivision coefficient k and a number of pole pairs of the electric machine (See calculate Motor Running speed  based on Motor operating frequency; See Page 6-Page 9).
Regarding Claim 18, Jing teaches a computer-readable storage medium, wherein, the computer- readable storage medium stores a program (Fig. 7 is done by processor and processor is computer- readable storage medium stores a program, See page 6-9), and the program executes the method according to claim 10.
 Regarding Claim 19, Jing teaches a computer system, wherein, the computer system comprises a readable storage medium storing a computer program (Fig. 7 is done by processor and processor is computer- readable storage medium stores a program, See page 6-9), and the computer program executes the method according to claim 10.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JING in view of Fedigan et al. (Pub NO. US 2017/0003348 A1; hereinafter Fedigan).
Regarding Claim 6, Jing teaches the electric machine rotation angle measurement device according to claim 1. Jing is silent about wherein: 
a zero degree reference point is provided on the electric machine, 
the zero degree reference point indicates a starting point of a rotation period of the electric machine, 
when the zero degree reference point comes close to a sensor provided on an outside of the electric machine rotation angle measurement device , the sensor generates a zero degree reference point reset signal, 

Fedigan teaches regarding measuring rotational speed of motor (See angular change calculator 2606 in Fig. 26) wherein: 
a zero degree reference point (See [0120]) is provided on the electric machine (2602 in Fig. 26 has reference point; See [0124]-[0128]), 
the zero degree reference point indicates a starting point of a rotation period of the electric machine (when receives zero crossing signal then makes phase angle zero and phase angle zero starting point; See [0125]), 
when the zero degree reference point comes close to a sensor provided on an outside of the electric machine rotation angle measurement device, the sensor generates a zero degree reference point reset signal (See [0125], [0128], [0131]), 
the processor is configured to clear the number of the compensating pulses in responses to the zero degree reference point reset signal (See [012], [0131], [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jing by using a zero degree reference point is provided on the 
Regarding Claim 7, Jing in view of Fedigan teaches the electric machine rotation angle measurement device according to claim 6. Fedigan further teaches further comprising: 
a sensor interface (interface 2616 in Fig. 26; See [0120]), configured to receive the zero degree reference point reset (See [0125], [0128], [0131]); signal from the sensor, and adjust the zero degree reference point reset signal to a voltage signal  which meets operation requirement of the processor (reset trigger 2614 in Fig. 26 sets the reset value; See [0120]).
Regarding Claim 15, Jing teaches the electric machine rotation angle measurement method according to claim 10. Jing is silent about wherein:
 a Zero degree reference point is provided on the electric machine, and the zero degree reference point indicates a starting point of a rotation period of the electric machine, and 

clearing the number of the compensating pulses when the electric machine rotates to the zero degree reference point.
Fedigan teaches regarding measuring rotational speed of motor (See angular change calculator 2606 in Fig. 26) wherein:
a Zero degree reference point (See [0120]) is provided on the electric machine (2602 in Fig. 26 has reference point; See [0124]-[0128]), and the zero degree reference point indicates a starting point of a rotation period of the electric machine (when receives zero crossing signal then makes phase angle zero and phase angle zero starting point; See [0125]), and 
 	the electric machine rotation angle measurement method (See angular change calculator 2606 in Fig. 26) further comprises: 
clearing the number of the compensating pulses when the electric machine rotates to the zero degree reference point (See [012], [0131], [0155]).
.
7.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JING in view of Cousineau et al. (Pub NO. Us 2013/0275079 A1; hereinafter Cousineau).
Regarding Claim 9, Jing teaches the electric machine rotation angle measurement device according to claim 1. Jing is silent about wherein, the electric machine is a wind turbine generator.
Cousineau teaches regarding detecting speed of motor (See abstract) wherein, the electric machine is a wind turbine generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jing by using the electric machine is a wind turbine generator, as taught by Cousineau in order to detect motor fault (Cousineau; [0001]).
Regarding Claim 17, Jing teaches the electric machine rotation angle measurement method according to claim 10.  Jing is silent about wherein, the electric machine is a wind turbine generator.
Cousineau teaches regarding detecting speed of motor (See abstract) wherein, the electric machine is a wind turbine generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jing by using the electric machine is a wind turbine generator, as taught by Cousineau in order to detect motor fault (Cousineau; [0001]).


Allowable Subject Matter

8.	Claims 3-5, 8, 12-14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement device according to claim 1, wherein: 
the processor is configured to acquire a specific interval by dividing the time interval between the current six-fold frequency pulse and the previous six-fold frequency pulse by the preset compensating subdivision coefficient k: and 
the processor is configured to, before the next six-fold frequency pulse is detected, generate the compensating pulses with the specific interval and accumulate the number of the compensating pulses until k-1 compensating pulses are generated, and when the next six-fold frequency pulse is detected, take the next six-fold frequency pulse as a compensating pulse, and accumulate the number of the compensating pulses.
Regarding Claim 4, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement device according to claim 1, further comprising: 
a dial switch, configured to adjust the preset compensating subdivision coefficient k, 
wherein, the dial switch is configured to adjust the preset compensating subdivision coefficient k by changing a value of the dial switch, 
wherein, if the value of the dial switch is dm, the preset compensating subdivision coefficient k equals to 2dm.
Regarding Claim 5, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement device according to claim 2, wherein, the calculation module is configured to calculate the rotation angle θ of the electric machine according to the following equation: 
Θ = 3600 * n/P*6*K
wherein, n is the updated accumulated number of the compensating pulses, and P is the number of the pole pairs of the electric machine.
Regarding Claim 8, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement device according to claim 1, wherein, the processor is configured to take the six-fold frequency pulse as the compensating pulse, without generating the compensating pulse, when a rotation speed of the electric machine is less than a preset value.
Regarding Claim 12, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement method according to claim 10, wherein, generating compensating pulses between the current six-fold |frequency pulse and the next six-fold frequency pulse and accumulating the number of the compensating pulse comprises: acquiring a specific interval by dividing the time interval between the current six- fold frequency pulse and the previous six-fold frequency pulse by the preset compensating subdivision coefficient k: generating the compensating pulses with the 
Regarding Claim 13, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement method according to claim 10, further comprises: receiving the preset compensating subdivision coefficient k adjusted by a dial switch, wherein if a value of the dial switch is dm, the preset compensating subdivision coefficient k equals to 2dm. 
Regarding Claim 14, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement method according to claim 11, wherein, calculating the rotation angle of the electric machine comprises: calculating the rotation angle 6 of the electric machine according to the following :equation: θ=3600 x n/P*6*k wherein, n is the updated accumulated number of the compensating pulses, and P is the number of the pole pairs of the electric machine.
Regarding Claim 16, none of the prior art fairly teaches or suggests the electric machine rotation angle measurement method according to claim 10, further comprising: 
taking the six-fold frequency pulse as the compensating pulse, without generating the compensating pulse, when a rotation speed of the electric machine is less than a preset value.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Grosjean et al. (Patent NO. US 6,993,439 B2) discloses Motor Based Condition Monitoring.
	b. House et al (Patent No. 6,834,256 B2) discloses Method and System for Determining Motor Reliability.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858